Citation Nr: 1822743	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-31 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the discontinuance of the 100 percent evaluation for cerebrovascular accident, effective February 1, 2013, was proper.

2.  Entitlement to service connection for special monthly compensation pursuant to 38 U.S.C. § 1114(s) (SMC) from February 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which discontinued a 100 percent rating for cerebrovascular accident, effective February 1, 2013, and discontinued SMC at that time.  

The Board notes that in the January 2013 notice of disagreement, the Veteran indicated that his rating for cerebrovascular accident should not be decreased from 100 to 0 percent because he still has speech problems and his condition still persists, which appears to raise increased rating claims for his service-connected dysphasia and dysarthria and major depressive disorder, which as discussed below are rated as residuals of his cerebrovascular accident.  Thus, as these issues have not been addressed by the RO, they are referred to the RO for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The discontinuance of the 100 percent evaluation for cerebrovascular accident is not a formal rating reduction in this case, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.124a , Diagnostic Code (DC) 8008.

2.  The procedural requirements of 38 C.F.R. § 3.105(e) were properly and appropriately completed in this case.

3.  Following January 1, 2013, the evidence of record does not demonstrate that the Veteran had thrombosis of the brain vessels (stroke); such that continued application of a 100 percent evaluation were appropriate under the applicable diagnostic code.

4.  Following January 1, 2013, the Veteran did not have a single disability rated as 100 percent disabling or rated as total based on the grant of a total disability rating based on individual unemployability (TDIU) and is not permanently housebound by reason of his service connected disabilities.


CONCLUSIONS OF LAW

1.  The discontinuance of the 100 percent evaluation for cerebrovascular accident effective January 1, 2013, was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e), 4.1, 4.7, 4.120, 4.124a, DC 8008 (2017).

2.  The requirements for SMC from February 1, 2013, are not met.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

I.  Discontinuance

The Veteran's cerebrovascular accident was initially rated as 100 percent disabling from November 12, 2007, and rated as 10 percent disabling from July 1, 2009.  A 100 percent rating was assigned from February 25, 2010.  The RO assigned 0 percent rating from February 1, 2013.  The Veteran's residuals from his cerebrovascular accident of major depressive disorder (see January 2012 rating decision) and dysphasia and dysarthria (see March 2010 rating decision) have been rated as 70 percent and 10 percent disabling, respectively.  The Veteran disagrees with the November 2012 rating decision that reduced his disability rating for cerebrovascular accident from 100 to 0 percent, effective February 1, 2013.

The Veteran's cerebrovascular disease is rated under DC 8008, a thrombosis involving the blood vessels of the brain warrants a 100 percent rating for a period of six months.  Thereafter, the rating will be based on associated residual disability, with a minimum rating of 10 percent.  The minimum rating for residuals does not apply if there are no ascertainable residuals.  38 C.F.R. § 4.124a, DC 8008.

Determinations as to the presence of residuals not capable of objective verification must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  38 C.F.R. § 4.124a, DC 8008, Note.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  Id.

Under 38 C.F.R. § 4.120, neurological conditions are to ordinarily be rated in proportion to the impairment of motor, sensory or mental function.  This provision further directs to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, visceral manifestations, injury to the skull, etc.  In rating disability from the conditions in the preceding sentence refer to the appropriate schedule

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board finds that these provisions are inapplicable here, because the provisions of 38 C.F.R. § 4.124a, DC 8008 contain a temporal element for continuance of a 100 percent rating for thrombosis of the brain vessels.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (holding that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).  Here, DC 8008 for thrombosis of the brain vessels contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable.  In other words, this is in essence a staged rating case, but it is not a formal reduction case as a result of the temporal element of DC 8008.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under DC 8008.  As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under DC 8008.

In connection, the Board notes that in Tatum v. Shinseki, the Court held that, if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required.  See 24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105(e) was that such notice is warranted only where there is a reduction in compensation payments currently being made.  Id.  Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  In the Tatum case, a single rating decision on appeal assigned staged 100 percent and 10 percent ratings for prostate cancer residuals under DC 7528, such that there never was any reduction in compensation payments, as no compensation was being paid prior to the rating decision at issue.

However, the facts of Tatum can be distinguished from the present case, such that the Board finds that 38 C.F.R. § 3.105(e) notice is still applicable here.  In this regard, in the present case, unlike the facts of Tatum, there was actually a reduction in the compensation payments being made, as the RO assigned an increased rating of 100 percent rating in a June 2010 rating decision, and subsequently reduced the rating to 0 percent in the November 2012 rating decision.  In other words, at the time of the November 2012 rating decision that reduced the Veteran's compensation rating from 100 to 0 percent, the Veteran was already in receipt of compensation.  Moreover, this reduction in the rating for cerebrovascular accident reduced the overall level of compensation.  Thus, the procedural requirements of 38 C.F.R. § 3.105(e) are still applicable in the instant case and must be addressed.

For the following reasons, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  The Veteran underwent a VA examination in May 2011 with an addendum obtained in July 2011.  In a January 2012 rating decision, the Veteran's 100 percent evaluation for that disability was proposed to be reduced to 0 percent on the basis of that examination.  The Veteran was informed of his rights, including to a predetermination hearing and to submit additional evidence, in a January 2012 letter.  The Veteran did not respond.  The RO finalized the discontinuance of the Veteran's 100 percent evaluation in a November 2012 rating decision, reducing the rating to 0 percent, effective February 1, 2013.  The effective date of the reduction, February 1, 2013, was effective on the last day of the month after expiration of the 60-day period from the date of notice of the November 2012 final rating action, as set forth in the applicable VA regulation.  In light of these facts, the Board finds that the particularized procedure for discontinuing the Veteran's 100 percent evaluation for his cerebrovascular accident was appropriately and adequately completed in this case.  See 38 C.F.R. § 3.105 (e).

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes there that is no evidentiary basis for continuance of the 100 percent rating for cerebrovascular accident under DC 8008 after February 1, 2013.  See 38 C.F.R. § 4.7.  The evidence of record, including pertinent VA treatment records and VA examinations, does not reveal the Veteran had thrombosis of brain vessels after February 1, 2013, or since the March 2010 stroke.  The Veteran's VA treatment records and examination reports, to include a recent April 2014 VA examination report, indicate that the Veteran's last stroke (thrombosis of brain vessels) was in March 2010.  There is no evidence or allegation the Veteran had a stroke after February 1, 2013.

Thus, in accordance with the provisions of DC 8008, the RO correctly provided the Veteran with a mandatory VA examination in May 2011 and the 100 percent rating was correctly continued for well over six months after the March 2010 stroke.  In addition, pursuant to DC 8008, the Veteran's residuals from his cerebrovascular accident of major depressive disorder and dysphasia and dysarthria have been rated as 70 percent and 10 percent disabling, respectively, and these assigned ratings are not on appeal before the Board.

Therefore, given the lack of recurrence of thrombosis of the brain vessels after July 2, 2013, the 100 percent rating for cerebrovascular accident was properly discontinued.  See 38 C.F.R. § 4.124a , DC 8008; Rossiello, 3 Vet. App. 430.
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.
 
II.  SMC

SMC is payable under 38 U.S.C. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i).  For the purpose of meeting the first criterion, a rating of 100 percent may be a schedular rating, an extra-schedular rating, or a temporary total rating.  Additionally, a TDIU may meet the criterion, but only if assigned for a single disability.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

In this case, the Veteran is in receipt of SMC under 38 U.S.C. § 1114(s) for periods prior to February 1, 2013.  The relevant appeal period involves the period after February 1, 2013.  

As discussed above, the Veteran's cerebrovascular accident is rated as 0 percent with residuals of major depressive disorder rated as 70 percent, and dysphasia and dysarthria rated as 10 percent.  The Veteran is also service connected for diabetes mellitus, rated as 20 percent and associated disabilities of right upper extremity neuropathy rated as 40 percent; left upper extremity neuropathy rated as 30 percent; right lower extremity neuropathy rated as 40 percent; left lower extremity neuropathy rated as 40 percent; coronary artery disease rated as 30 percent; and erectile dysfunction rated as 0 percent.  All disabilities have the above assigned ratings for the relevant appeal period starting February 1, 2013.  

As indicated above, the Veteran does not have a single disability rated as 100 percent disabling or rated as total based on a TDIU.  In addition, there is no indication that the Veteran is permanently housebound by reason of his service-connected disabilities, nor does the Veteran assert such.  The May 2011 VA examination report reflects he cannot walk more than 100 feet and cannot stand longer than 10 minutes and used a cane for assistance.  It also indicated he can no longer drive or play sports, however, 2013 VA treatment records note that he drives himself.  The April 2014 VA examination report notes if he sit for up to one half hour, this puts stress on his low back, and he has to either recline or get up and stand or walk.  He can only stand for about 15 minutes before he tires and has to sit and even though he has a slight limp on the left and uses a cane, he can walk a good distance before he stops to rest.  Thus, the Veteran does not meet the criteria for the award of SMC from February 1, 2013.


ORDER

The discontinuance of the 100 percent evaluation for cerebrovascular accident, effective from February 1, 2013, was proper.

Entitlement to special monthly compensation from February 1, 2013, pursuant to 38 U.S.C. § 1114(s), is denied. 



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


